IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                  NOS. WR-74,376-02; WR-74,376-03


                     EX PARTE MELVIN W. RICHARDSON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. F06-68662-N & F06-62371-N IN THE 195TH DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

of a controlled substance in both cause numbers and sentenced to twenty-five years’ imprisonment

in one cause and forty years’ imprisonment in the other.

       Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

       The trial court has determined that counsel failed to timely file a notice of appeal. We find
                                                                                                      2

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

convictions in Cause Nos. F0668662-N & F06-62371-N from the 195th District Court of Dallas

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 19, 2014
Do not publish